                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                                                          FILED
                                                                          SEP 2 3 2019           s: 13
UNITED STATES OF AMERICA                      Hon.
                                                                     AT. . .   J;oc
                                                                         WILLIAM T. WALSH
                                                                                            ?M
                                                                              CLERK
                                              Criminal Number:       Iq CR fofog ( Jni I/)
              V.
                                              18   u.s.c. §   1343
RUSSELL STINNETT                              18   u.s.c. §   2



                                 INDICTMENT

     The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:

                           COUNTS ONE THROUGH FIVE
                                  (Wire Fraud)

                              Individuals and Entities

      1.      At all times relevant to this Indictment:

              a.      Victim 1 was a real estate corporation that owned and

franchised real estate brands and brokerages with headquarters in Madison,

New Jersey.        Victim 1 owned a franchise real estate company (the "Victim 1

Franchise") also with headquarters in Madison, New Jersey.

              b.      Defendant Russell Stinnett ("STINNETI"') was a resident of Mt.

Pleasant, South Carolina.        He was a Regional Vice President in Franchise

Development for the Victim 1 Franchise.              As a Regional Vice President,

STINNETT recruited real estate sales agents from other real estate companies to

work for the Victim 1 Franchise.
            c.     Victim 1 paid STINNETI a bonus based on a percentage of

Gross Commission Income ("GCI"), i.e., the total revenue of the sales agents that

STINNETT recruited to work for the Victim 1 Franchise.

            d.     To claim his bonus payment, STINNETI submitted to Victim

1 a form (a "GCI Submission") or an email, using his business email account,

that listed the names and sales volumes of STINNETT's recruits. These emails

and GCI Submissions were submitted to Madison, New Jersey, where they were

received and processed.

            e.     BrokerMetrics was an analytical tool that, among other

things, tracked the value of sales for real estate brokers ("BrokerMetrics Data"),

including brokers at the Victim 1 Franchise.

                            The Scheme to Defraud

      2.    Beginning at least as early as in or around January 2017 through

in or around April 2019, in Morris County, in the District of New Jersey and

elsewhere, the defendant,

                              RUSSELL STINNETI,

did knowingly and intentionally devise and intend to devise a scheme and

artifice to defraud Victim 1 and the Victim 1 Franchise, and to obtain money

and property by means of materially false and fraudulent pretenses,

representations, and promises, which scheme and artifice was in substance as

set forth below.



                                        2
                        Goal of the Scheme to Defraud

      3.    The goal of the scheme was for STINNETT to enrich himself

unlawfully by misrepresenting the sales value of real estate sold by agents that

STINNETT recruited to work for the Victim 1 Franchise in order to fraudulently

boost his own commission payouts from Victim 1.

                 Manner and Means of the Scheme to Defraud

      4.    It was part of the scheme to defraud that:

            a.      STINNETT obtained BrokerMetrics Data and then falsified

and inflated that data to increase the sales of the agents that he recruited to

work for the Victim 1 Franchise;

            b.     STINNETT, using his business email account or a Victim 1

submission portal for GCI Submissions, sent the falsified BrokerMetrics Data

to Victim 1. As a result, Victim 1 paid STINNETT commissions on sales that

his recruits had not actually made; and

            c.     STINNETT's conduct resulted in more than approximately

$1,000,000 in losses to Victim 1.

      5.    On or about the dates set forth below, for the purpose of executing

and attempting to execute the scheme and artifice to defraud, in Morris

County, in the District of New Jersey and elsewhere, the defendant,

                              RUSSELL STINNETT,

did knowingly and intentionally transmit and cause to be transmitted by

means of wire communications in interstate and foreign commerce certain

                                        3
writings, signs, signals, pictures, and sounds, as set forth more fully below,

each such wire transmission constituting a separate count of this Indictment:

    Count       A-01>roximate Date                    Description
      1           April 22, 2018       STINNETT's GCI Submission, an
                                       interstate wire transmission received in
                                       New Jersey, claiming false real estate
                                       sales commissions, which resulted in
                                       approximately $29,190 in excess
                                       commissions to STINNETT.
      2            May 24, 2018        STINNETT's email, an interstate wire
                                       transmission received in New Jersey,
                                       claiming false real estate sales
                                       commissions, which resulted in
                                       approximately $2,989 in excess
                                       commissions to STINNETT.
      3            July 24, 2018       STINNETT's GCI Submission, an
                                       interstate wire transmission received in
                                       New Jersey, claiming false real estate
                                       sales commissions, which resulted in
                                       approximately $3,357 in excess
                                       commissions to STINNETT.
      4          December 3, 2018      STINNETT's email, an interstate wire
                                       transmission received in New Jersey,
                                       claiming false real estate sales
                                       commissions, which resulted, in
                                       connection with the December 31, 2018
                                       wire, in approximately $26,239 in
                                       excess commissions to STINNETT.
       5        December 31, 2018      STINNETT's email, an interstate wire
                                       transmission received in New Jersey,
                                       claiming false real estate sales
                                       commissions, which resulted, in
                                       connection with the December 3, 2018
                                       wire, in approximately $26,239 in
                                       excess commissions to STINNETT.


      In violation of Title 18, United States Code, Sections 1343 and 2.




                                        4
                          FORFEITURE ALLEGATION

      1.    As the result of committing the offense constituting specified

unlawful activity as defined in 18 U.S.C. § 1956(c)(7), as alleged in Counts One

through Five of this Indictment, defendant RUSSELL STINNEIT shall forfeit to

the United States, pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C.

§ 246l(c), all property, real and personal, that constitutes or is derived from

proceeds traceable to the commission of the wire fraud offenses, and all

property traceable thereto.

                           Substitute Assets Provision

      2.    If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

            (a)    cannot be located upon the exercise of due diligence;

             (b)   has been transferred or sold to, or deposited with, a third
                   person;
             (c)   has been placed beyond the jurisdiction of the Court;

             (d)   has been substantially diminished in value; or

             (e)   has been commingled with other property which cannot be

                   subdivided without difficulty;




                                         5
it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as

incorporated by 28 U.S.C. § 2461(c), to seek forfeiture of any other property of

the defendant up to the value of the above forfeitable property.




                                                  A   TrUf Bill,



  r/U~-C                 ·
C~PEN~
United States Attorney




                                         6
      CASE NUMBER: _ _ _ _ __


United States District Court
  District of New Jersey
 UNITED STATES OF AMERICA

                v.

     RUSSELL STINNETT

    INDICTMENT FOR
         18 u.s.c. § 1343
           18 u.s.c. § 2


       CRAIG CARPENITO
      UNITED STATES ATTORNEY
   FOR THE DISTRICT OF NEW JERSEY

       ARI B. FONTECCHIO
      ASSISTANT U.S. ATTORNEY
        NEWARK, NEW JERSEY
          (973) 645-2745
